United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2895
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Curtis Lee Wordes

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                            Submitted: March 19, 2018
                              Filed: May 21, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Curtis Wordes directly appeals after he pled guilty to being a felon in
possession of a firearm and was sentenced to the statutory maximum prison term. In
calculating the Guidelines range, the district court1 increased the base offense level
based on its determination that Wordes had two qualifying prior felony convictions
for crimes of violence. The court stated that if the prior felony convictions did not
qualify, it would nevertheless vary upward to the same sentence. Wordes’s counsel
has moved for leave to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967), arguing that the court erred by concluding that the prior felony
convictions were crimes of violence, and that the court’s alternative upward variance
resulted in a substantively unreasonable sentence.

       We conclude that any arguable error in calculating the Guidelines range was
harmless in light of the district court’s statements at the sentencing hearing that it
would have varied upward to the same sentence in any event. See Molina-Martinez
v. United States, 136 S. Ct. 1338, 1345 (2016) (noting that error in miscalculating
Guidelines range may be harmless where record demonstrates that district court
thought sentence it chose was appropriate irrespective of Guidelines range); United
States v. LaRoche, 700 F.3d 363, 365 (8th Cir. 2012) (misapplication of Guidelines
is harmless error if district court would have imposed same sentence). We also
conclude that the sentence was not substantively unreasonable. See United States v.
Mangum, 625 F.3d 466, 469-70 (8th Cir. 2010) (upward variance is reasonable where
court makes individualized assessment of sentencing factors based on facts presented,
and considers defendant’s proffered information).

       Finally, we have independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no nonfrivolous issues for appeal. Accordingly, we
grant counsel’s motion to withdraw, and we affirm.
                        ______________________________



      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-